Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jun (KR 20160026307A) in view of Nakayama et al. (US 2016/0380263).
Regarding claim 1, Jun teaches a method of preparing a positive electrode active material for a lithium secondary battery comprising the steps of: 
(Step 1) mixing a transition metal precursor and a lithium precursor, or lithium source material (pg. 5) such that the ratio of the number of moles of lithium present in the lithium precursor based on the total number of moles of transition metal present in the transition metal precursor (the number of moles of Li/ the total number of moles of transition metal) is 1.05 or greater to prepare a mixture (pg. 8 – examples 1/2); and 
(Step 2) Jun teaches sintering the mixture at a temperature of 700 to 1,050oC, where the temperature is a result effective variable (pg. 5), thus completely encompassing the claimed range of 800°C to 850°C to form a compound represented by Formula 1 in the form: LiaA1-bXbD2, where A is Ni, X is Co and Mn, D is O, 0.90≤a≤1.8 and 0≤b≤0.5 (pg. 4-5 – note also close to Formula 1 with close but not overlapping endpoints). 
“[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
“Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955)
and allowing reversible intercalation/deintercalation of lithium, and wherein from a crystal structure analysis of the positive electrode active material by a Rietveld method in which space group R-3m is used in a crystal structure model on the basis of an X-ray diffraction analysis (pg. 3-4).
Jun teaches the thickness of the MO slab is 2.105-2.205 Å (pg. 3). 
The examiner takes note of the fact that the prior art range of 2.105-2.205 Å encompasses the claimed range of 2.126-2.1275 Å. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
Jun teaches the thickness of the inter slab is 2.624 Å – 2.634 Å.
 Jun fails to teach the thickness of the inter slab is 2.59 Å to 2.615 Å; however the claimed upper limit of 2.615 Å for the thickness of the inter slab is close to the prior art lower limit of 2.624 Å, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the inter slabs performance in the prior art range of 2.624 Å – 2.634 Å would have been the same as, or similar to, the performance in the claimed range.
Consequently, it would have been obvious to person having ordinary skill in the art to employ a thickness of the inter slab within the claimed range.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1). Here, the difference between the prior art range lower limit (2.624 Å) and the claimed range upper value (2.615 Å) is 0.009 Å, a difference 100 times smaller in magnitude than the difference in Titanium Metals Corp. of America v. Banner (see MPEP 2144.05). 
Jun teaches the cation mixing ratio is 1.5% or less wherein cation mixing is the amount of Ni in the lithium layer (pg. 3 & 7). 
The examiner takes note of the fact that the prior art range of a cation mixing ratio of 1.5% of less encompasses the claimed range of 0.5% or less. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1 325, 1 330, 65 USPQ2d 1 379 (Fed. Cir. 2003). MPEP 2144.05.
	Jun only teaches one example of the transition metal precursor, or a NCM composite transition metal hydroxide with a molar ratio of Ni: Co: Mn = 60:20:20 ((Ni.6Co.2Mn.2)OH) (pg. 8). 
Jun is silent in teaching the precursor can be of claimed Formula 2, or what precursor would meet the final Formula 1 of Jun; however, Nakayama, in a similar field of endeavor, teaches how to form a positive electrode active material of an overlapping formula of that instantly claimed and of Jun (P24-25). 
Nakayama teaches when using an NCM composite hydroxide the composition ratio of the components should correspond to the composition ratio of the final product, or within Formula 1 (P68). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application when making a compound of Jun represented by Formula 1, with a higher content of for example Nickel, to have the transition metal precursor be represented by Formula 2, as taught by Nakayama, such that the precursor represents the final product.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Regarding claim 2, modified Jun teaches examples where the ratio of the number of moles of lithium present in the lithium precursor based on the total number of moles of transition metal present in the transition metal precursor (the number of moles of Li/the total number of moles of transition metal) can be 1.05 or 1.07, in Step 1 (pg. 8).
Since the claimed upper limit of 1.04 is close to the prior art upper example of 1.05, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the active materials performance in the prior art range of 1.05 and 1.07 would have been the same as, or similar to, the performance in the claimed range. Consequently, it would have been obvious to person having reasonable skill in the art to employ an active material within the claimed range of 1.03 to 1.04 A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1).
	Regarding claim 3, modified Jun teaches the lithium precursor may be LiOH (pg. 5). 
Regarding claim 4, modified Jun is silent in teaching heat-treating the mixture at a temperature of 500°C to 600°C prior to performing Step 2; however, Nakayama teaches calcining in a plurality of heating steps and that it is effective to perform a precalcination in advance of the other calcination in the range of 300oC at a temperature lower than the subsequent calcination (P68-71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to heat-treat the mixture of modified Jun prior to Step 2, at a temperature in a range of 300oC, below the subsequent calcining as taught by Nakayama as an effective treatment for producing the active material.  
Since the claimed lower limit of 500oC is close to the prior art range of 300oC and less than the subsequent calcining temperature, the examiner takes the position that a person having ordinary skill in the art would have reasonably expected that the active materials performance pre-calcined in range of 300oC would have been the same as, or similar to, the performance in the claimed range. Consequently, it would have been obvious to person having reasonable skill in the art to employ an active material within the claimed range of 500 to 600oC. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05 (1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R./Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729